Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 3, 2018                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

  154390 (119)                                                                                              Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  ALEXANDER FIGURSKI, Minor, by his                                                                  Elizabeth T. Clement,
  Conservator, HOWARD LINDEN,                                                                                         Justices
               Plaintiff-Appellee,
  v                                                                 SC: 154390
                                                                    COA: 318115
                                                                    Livingston CC: 11-026468-NH
  TRINITY HEALTH-MICHIGAN, d/b/a SAINT
  JOSEPH MERCY LIVINGSTON HOSPITAL,
  WILLIAM BRADFIELD, M.D., and
  CATHERINE McAULEY HEALTH
  SERVICES CORPORATION, a/k/a SAINT
  JOSEPH MEDICINE FACULTY ASSOCIATES,
  a/k/a SAINT JOSEPH MERCY PRIMARY
  CARE,
              Defendants-Appellants.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s April 13,
  2018 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 3, 2018
         t0625
                                                                               Clerk